Citation Nr: 1128883	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  04-16 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to March 1969 and from January 1975 to December 1976.  (An August 1986 Administrative Decision held that the Veteran's discharge for his period of service from April 1975 to July 1977 was a bar to VA benefits under 38 C.F.R. § 3.12(D)(4) but he was entitled to health care for any disabilities determined to be service-connected.)

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that denied service connection for hepatitis C, posttraumatic stress disorder (PTSD), and a lung disorder.  In an August 2003 notice of disagreement regarding his claim for service connection for hepatitis C, the Veteran withdrew his claims for service connection for PTSD and a lung disorder.

In July 2010, the Veteran testified during a hearing conducted via videoconference with the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the objective and competent medical evidence of record demonstrates that hepatitis C was incurred during active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, hepatitis C was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) substantially amended the provisions of Chapter 51 of Title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010)).

In view of the favorable disposition of this appeal, discussed below, the Board need not further address VCAA duties at this time.  

II. Factual Background and Legal Analysis

The Veteran argues that he has hepatitis C, primarily as a result of the administration of intravenous pain medication by a corpsman and injection by unsanitary air guns in service.  Therefore, he maintains that service connection is warranted for hepatitis C.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection for hepatitis C is warranted.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  See Gilbert v. Derwinski, supra.

The Veteran asserts that he has hepatitis C when he received intravenously injected pain medication or, alternatively, through unsanitary injection air guns in service.  

Service treatment records are not referable to complaints or diagnosis of, or treatment for, hepatitis C.  Service personnel records indicate that the Veteran's military occupation was as a radio and telegraph operator and that he served in Vietnam from February to November 1967.

Post service, VA medical records indicate that the Veteran was diagnosed with hepatitis C in 2000.  A November 2000 VA medical record indicates that his medical history was positive for "IVDU" (intravenous drug use) in the 1970s and that he quit using alcohol one year earlier.

An April 2001 VA hepatology clinic medical record notes the Veteran's risk factors that were blood exposure during Vietnam and occasional intravenous drug abuse (IVDA).  That record also reflects that he was at a high risk for cirrhosis due to a history of alcohol use.

In a June 2001 hepatitis C risk factor questionnaire, the Veteran circled "Intravenous drug use Vietnam 1967".  

In January 2009, VA afforded the Veteran a medical examination performed by a private physician.  According to the examination report, the Veteran's hepatitis C was transmitted through occupational exposure and contracted by blood exposure from wounded soldiers and possible vaccination machines.  It was noted that the Veteran did not regularly drink alcohol.  The diagnosis was hepatitis C and the examiner said that the likely risk factors were vaccine machine and blood exposures during service, based on the history the Veteran provided. 

In a March 2009 hepatitis C risk factor questionnaire, the Veteran reported no risk factors from the list but said he was exposed during med-evac missions in Vietnam.

During his July 2010 Board hearing, the Veteran testified that the main responsibility for the Communication Battalion (to which he was assigned) was to supply communications to all of I Corps, during which he moved around quite a bit and "did an awful lot of medivacs" (see Board hearing transcript at page 4).  He believed that he could have been exposed to blood from another soldier's open wound or by a pneumatic injection gun (Id.).  He said that he had no other way in his life to have contracted hepatitis C (Id.).  The Veteran said that on one occasion he had an intravenous drug injection of pain medication administered by a corpsman because of a knee injury (Id. at 5 and 9-10).  He further denied any post service major surgery, blood transfusions, or intravenous drug use and made clear that the only time he had been injected with drugs occurred during service when he received an injection for pain (Id. at 8, 9-12).  

As to whether the Veteran has hepatitis C related to active service, the evidence is at least in relative equipoise and thus, the Board finds that service connection is warranted for hepatitis C.  Initially, the Board notes that the Veteran is competent to report the symptoms that he exhibited both during service and soon thereafter, and the Board finds the history and testimony that he provided credible.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Veteran stated that he experienced hepatitis C symptoms essentially since 2000, an assertion that he is competent to make even as a layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Additionally, the Board finds the January 2009 VA examiner's opinion to the effect that hepatitis C risk factors included blood exposures and vaccine machines, based on the Veteran's history, is both competent and highly probative.  

The Board recognizes that notations in 2000 and 2001 VA medical records convey that the Veteran used IV drugs in the 1970s.  While these notations, apparently taken from a history provided by the Veteran, appear to conflict with his testimony that he never used IV drugs, the Board finds that these contravening pieces of evidence, in conjunction with the January 2009 positive medical nexus opinion, render the evidence in this case in relative equipoise, in which case the Veteran receives the benefit of the doubt to his advantage.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


